   JEFFREY A. COHEN,SBN 186420
   LAW OFFICE OF JEFFREY A. COHEN
 2 15338 Central Avenue
   Chino CA 91710
 3 Telephone: (310)650-6015
   Email: lac@cohen-lawfirm.com
 4
      Attorney for Plaintiff
 5
      MICHAEL R. MATTHIAS,SBN 57728
 6 JOELLE A. BERLE,SBN 252532
      BAKER & HOSTETLER LLP
 7 1 1601 Wilshire Boulevard, Suite 1400
      Los Angeles, CA 90025-0509
 8 Telephone: 310.820.8800
     Facsimile: 310.820.8859
 9 Email:       mmatthias@bakerlaw.com
     jberle@bakerlaw.com
10
     MICHAEL S. VITALE
11    Admitted Pro Hac Vice)
      AKER & HOSTETLER LLP
12   2300 SunTrust Center
     200 South Orange Avenue
13   P.O. Box 112
     Orlando, FL 32802-0112
14   Telephone: 407.649.4000
     Facsimile: 407.841.0168
15   Email:      mvitale@bakerlaw.com
16 Attorneys for Defendants
     AVENTUS OUTREACH,LLC; OLIVER
17 DAWOUD; AVENTUS BIO LABS,
     INC., and AVENTUS HEALTH,LLC
18
                           UNITED STATES DISTRICT COURT
19
                         CENTRAL DISTRICT OF CALIFORNIA
20

21 NOCHER ENTERPRISES,INC., a              Case No.: 2:18-cv-3897 RSWL(JEMx)
     California corporation,
22                                         STIPULATED PROTECTIVE
                     Plaintiff,            ORDER
23
                v.
24
     AVENTUS OUTREACH,LLC;
25 OLIVER DAWOUD; AVENTUS BIO
     LABS,INC., and AVENTUS HEALTH,
26 LLC

27
                     Defendants.
28


     3205-001.101
  1                             STIPULATION AND PROTECTIVE ORDER
 2               It is hereby stipulated by and between Plaintiff, NOCHER ENTERPRISES,
 3 INC.("Plaintiff') and Defendants, AVENTUS OUTREACH,LLC; OLIVER

 4 DAWOUD; AVENTUS BIO LABS,INC., and AVENTUS HEALTH,LLC

 5 (collectively the "Defendants"), by and through their respective counsel of record,

 6 that in order to facilitate the exchange of information and documents which may be

 7 subject to limitations on disclosure due to federal laws, state laws, and privacy rights

 8 concerning the disclosure of confidential medical information and/or business,

 9 proprietary and/or trade secret information, which may be protected from

10 disclosures by privileges such as trade secret protections, and/or which may be

11 protected from disclosure on the grounds that the documents or information

12 constitute confidential financial or other proprietary information, the parties

13 stipulate as follows:

14                                            DEFINITIONS
15              1.       Part    "Party" means any Plaintiff, Defendant, counter-claimant or
16 I counter-Defendant in this action, including their parent, subsidiary, or affiliated

17 entities, and their respective agents, officers, directors and employees.

18              2.       Counsel: "Counsel" means:
19                       a.     Law Office of Jeffrey A. Cohen, and its respective support staff
20              and other employees who are not employed by a Party and to whom it is
21              necessary to disclose Protected Material for the purpose of this action.
22                       b.     BAKER & HOSTETLER LLP and its respective support staff
23              and other employees who are not employed by a Party and to whom it is
24i             necessary to disclose Protected Material for the purpose of this action; and
25             3.        Discovery Material: "Discovery Material" means all items or
26 information, regardless of the medium or manner generated, stored, or maintained

27 (including, among other things, testimony, transcripts, or tangible things) that are

28
                                                  2
                                     STIPULATED PROTECTIVE ORDER
      4829-5552-9593.1
 1 produced or generated in response to discovery directed towards a party or non-

 2 party in this matter.

 3             4.       Desi natin~Partv: "Designating Party" means a Party or non-party that
 4 I I designates materials or disclosures produced or utilized in this litigation by any

 5 II Party or any third party (pursuant to subpoena or otherwise), as Confidential

 6 Material.

 7             5.       Receivin~y: "Receiving Party" means a Pariy to this action and all
 8 ~ ~ employees, agents and directors (other than Counsel)ofthe Party, who receives

 9 Discovery Material.

10             6.       Producing Party: "Producing Party" means a Pariy or non-partythat
11 produces or discloses Discovery Material in this action.

12             7.       Confidential Material: "Confidential Material" means the following:
13 (1) material which has not been made public and includes identifiable information

14 about patients which is subject to the protection ofthe Health Insurance Portability

15 and Accountability Act of 1996("HIPAA"), or other similar statutory or regulatory

16 privacy protections;(2) material which has not been made public and which

17 contains confidential and proprietary information or trade secrets ofthe parties, the

18 release of which the designating party reasonably believes in good faith would harm

19 its business;(3) material which has not been made public and which is protected

20 from disclosure by federal or state constitutional, statutory and common law,

21 including, but not limited to, rights of privacy of the parties to this stipulation and of

22 third parties; and/or(4) material with other similar statutory orregulatory privacy

23 protections, or information which concerns or relates to the Parties' business

24 practices and falls within FederalRule of Civil Procedure 26(c)(1)(G).

25            8.        Protected Material: "Protected Material" means any Discovery
26 Material, and any document embodying or disclosing the contents of such Discovery

27 Material that is designated as "Confidential" in accordance with the terms of this

28 Protective Order.
                                                3
                                   STIPULATED PROTECTIVE ORDER
     4829-5552-9593.1
 1              DESIGNATION OF DISCOVERY MATERIAL AS CONFIDENTIAL
 2             9.       Criteria for Classification
 3              Any party or non-party who produces Discovery Material in this action may
 4 designate such material as "Confidential" in accordance with the provisions of this

 5 Protective Order so long as they believe in good faith that the information so

 6 designated meets the definition of"Confidential Material" set forth in this Protective

 7 Order.

 8              10.     Time of Desi nation
 9             Unless otherwise agreed between counsel for the parties, or as otherwise
10 specified herein, the designation of Discovery Material as "Confidential" shall be

11 made at the following times:

12                      a.    For documents or things at the time ofthe production ofthe
13 documents or things;

14                      b.    For declarations, correspondence, expert witness reports, written
15 discovery responses, court filings, pleadings, and other documents, at the time of the

16 service or filing, whichever occurs first;

17                      c.    For testimony, at the time such testimony is given by a statement
18 designating the testimony as "Confidential" made on the record or within 10 days

19 after receipt ofthe transcript ofthe deposition as set forth herein.

20             If Discovery Material is designated as Confidential after the production of
21 documents, each party maintaining custody of such documents shall protect their

22 confidentiality notwithstanding the fact that they have not been marked

23 "Confidential."

24             1 1.     Manner OfDesien on
25             The designation of Discovery Material as "Confidential" shall be made in the
26 following manner:

27                      a.   For documents, by placing the notation "Confidential" or similar
28 legend on each page of such document;
                                                 4
                                    STIPULATED PROTECTIVE ORDER
     4829-5552-9593.1
 1                        b.    For tangible things, by placing the notation "Confidential" on the
 2 ~ ~ object or container thereof or if impracticable, as otherwise agreed by the parties;

 3                        c.    For declarations, correspondence, expert witness reports, written
 4 discovery responses, court filings, pleadings, and any other documents containing

 5 Confidential Material, by placing the notation "Confidential" both on the face of

 6 such document and on any particular designated pages of such document; and

 7                        d.    For testimony, by orally designating such testimony as being
 8 "Confidential" at the time the testimony is given. Alternatively, if a question asked

 9 at a pretrial deposition calls for an answer containing "Confidential Material", or if

10 the question contains "Confidential Material," counsel for the party seeking

11 confidential treatment ofthat information shall within 10 days after receipt of the

12 transcript ofthe deposition notify all other counsel on the record or in writing that

13 the information provided in such answer or question is considered Confidential

14 Material and designate the specific portions or the entirety of the transcript of such

15 deposition, which shall thereafter be subject to the provisions ofthis Order. Prior to

16 the expiration of this 10 day period deposition transcripts will be considered

17 conditionally confidential and will be treated as Confidential Material. Thereafter,

18 the original and all copies of the "Confidential" portions ofthe transcript of any

19 such testimony shall be separately bound and marked by the Court Reporter with an

20 appropriate legend and shall be disclosed only in accordance with the provisions of

21 this Protective Order.

22               12.      Resolution of Disputes Re gardin~ Desi n
23                        a.    The acceptance by a party of Discovery Material marked as
24 "Confidential" shall not constitute an admission or concession or permit an

25 inference that such designation is appropriate. However, Discovery Material

26 marked as Confidential shall be treated as designated unless the receiving party

27 follows the following procedures to remove, change or otherwise declassify the

28 designation:
                                                  5
                                     STIPULATED PROTECTIVE ORDER
     1 4829-5552-9593.1
 1                      b.    If a Receiving Party at any time wishes to have the
 2 "Confidential" designation of any particular Discovery Material removed or

 3 changed, that party shall first request in writing that the designating party or non-

 4 party remove its designation and state the reasons)therefor. Within ten (10)

 5 business days ofthe receipt of such request, counsel for the party seeking

 6 confidential treatment shall respond in writing to any such notification by either(1)

 7 withdrawing such designation, or(2) stating that it refuses to do so and the reasons)

 8 for its refusal. Within ten(10)days following such response, the parties will meet

 9 and confer on whether the material designated as Confidential should be considered

10 Confidential. If the party or non-party designating the Discovery Material as

11 Confidential refuses to agree to remove or change the designation, then the party

12 requesting the designation may move the Court within ten(10) business days for an

13 order designating the material as "Confidential;" provided, however, that the

14 '~ I designating party shall have the burden of proving that such particular Discovery

15 Material is properly designated as "Confidential." If the party seeking

16 confidentiality seeks Court approval within ten (10)business days of giving notice

17 that it considers the meet and confer process to have failed and sets the hearing to

18 obtain Court approval no more than 24 days(or if that is not possible due to the

19 Court's calendar, the soonest hearing date made available by the Court) after filing

20 and service of such motion, the parties shall treat the Discovery Material as

21 originally designated until the motion is decided by the Court.

22             13.      Inadvertent Disclosure
23                      a. Confidential Material not designated as "Confidential" and
24 produced through mistake or inadvertence shall nevertheless be deemed

25 "Confidential" upon notice of such mistake or inadvertent production.

26                      b. Where a Producing Party has inadvertently produced a document
27 that the Producing Party later claims should not have been produced because of

28 privilege, the Producing Party may request the return of any such document by
                                            6
                             STIPULATED PROTECTIVE ORDER
     4829-5552-9593.1
        making a written request within 15 days of discovering that it was inadvertently
        produced. A request for the return of any document shall identify the document by
        Bates number and the basis for asserting the document(or portions thereofl is
        privileged and the date of discovery of the inadvertent production. If a Producing
       Party requests the return of any such document from another party, the party to
        whom the request is made shall within 10 days return to the Producing Party all
        copies of the document within its possession, custody, or control (including but not
 8 limited to all copies in possession of any experts or consultants) or shall contest the

 9 claim of privilege or inadvertent production. In the event the Receiving Party
10 contests the claim of privilege or inadvertent production, the Receiving Party may

11 file and serve a motion or other application acceptable by the Court within 10 days

12 after receiving the receiving parties' statement contesting the Producing Party's

13 claim of privilege or inadvertent disclosure to obtain a judicial determination that

14 the document is not privileged and shall set the hearing date on such motion for

15 hearing no more than 24 days (or if that is not possible due to the Court's calendar,

16 the soonest hearing date made available by the Court) after filing and service of such

17 motion. Until such a judicial determination is made,the alleged privileged

18 document shall be afforded privileged status.

19
                 DISCLOSURE OF PROTECTED MATERIAL
20

21 '             14.      Disclosure to Qualified Persons
22              Protected Material may be disclosed and copies may be provided by the
23 Receiving Party only to the following "qualified persons":

24                        a.    The receiving party's counsel, both in-house and outside counsel
25 (including the paralegal, clerical, and secretarial staff employed by such counsel) in

26 ~ this matter;

27                        b.    Party representatives or employees whose assistance is required
28 by counsel for the purposes of this litigation, including but not limited to, an officer,
                                              7
                            STIPULATED PROTECTIVE ORDER
       4829-5552-9593.1
 1 director, or employee of a party deemed necessary by counsel to aid in the

 2 prosecution, defense, or settlement of this action;

 3                       c.    Any non-party support services including, but not limited to,
 4 outside copying services, document imaging and database services, graphics and

 5 design services,jury and trial consulting services (including mock jurors), court

 6 reporters and any other non-expert related support personnel whose services are

 7 reasonably necessary to assist outside counsel ofrecord in connection with this

 8 action;

 9                       d.    Expert witnesses or consultants retained by the receiving party or
10 its respective attorneys in connection with this action (together with their clerical

11 staff;

12                       e.    The Court, its clerks and employees, and any court reporter
13 retained to record proceedings before the Court in which event such information

14 shall be filed under seal; and

15                       f.    Any other person as to whom the parties agree in writing.
16              It shall be the responsibility of Counsel to provide copies of this Protective
17 Order to qualified persons receiving Protected Material, and to maintain compliance

18 with this Protective Order.

19'             15.      Additional Authorized Disclosure
20              Notwithstanding any other provisions ofthis Protective Order, Protected
21 Material may be disclosed and copies may be provided:

22                       a.   To persons who can be shown from the face ofthe document to
23 have authored, prepared, or received the Protected Material;

24                       b.   To any other persons with the prior written consent ofthe party
25 or non-party that designated the Protected Material as "Confidential;"

26                       c.   To any other persons with the prior authorization ofthe Court;
27 l and

28
                                                 8
                                    STIPULATED PROTECTIVE ORDER
      4829-5552-9593.1
  1                      d.     To any other persons who have previously seen such Protected
  2 Material.
  3              16.     Use of Protected Material Durin~eposition
  4              Notwithstanding any other provision of this Protective Order, Protected
 5 Material may be disclosed and used as follows:

 6                       a.    A Party or present employee of a Party may be examined and
 7 may testify concerning all Protected Material produced by that Party;

 8                       b.    A former employee of a Party may be examined and may testify
 9 concerning all Protected Material produced by that Party to which that former

10 employee has knowledge or which pertains to the period or periods of his or her

11 employment.

12                       c.    Non-parties may be examined and may testify concerning any
13 document containing Protected Material of a Producing Party which appears on its

14 face or from other documents or testimony to have been prepared by, received by,

15 known by or communicated to the non-party (other than through inadvertent

16 disclosure).

17~             USE OF PROTECTED MATERIAL
18              Protected Material may be used as follows:
19              17.      Protected Material, including all information derived therefrom, and all
20 copies, summaries, abstracts, excerpts, and descriptions of such material, shall be

21 held in confidence by the receiving party, shall be used only by persons permitted

22 access to it under this Protective Order, shall not be disclosed by the Receiving

23 Party to any Party or person not entitled under the terms of this Protective Order to

24 have access to such material, and shall not be used for any purpose other than in

25 connection with this action.

26              18.      Where any Confidential Material, or information derived from
27 Confidential Material is included in any papers filed with the Court, the parties will

28 comply with Federal Rule of Civil Procedure 5.2, or similar state, local federal, or
                                           9
                          STIPULATED PROTECTIVE ORDER
      4829-5552-9593.1
      applicable bankruptcy rules and procedures for filing records under seal. This
      procedure includes, but is not limited to, a written application by the party seeking
      to file such Protected Material under seal and a proposed order which shall be
      presented to the Court along with the document submitted for filing under seal. The
      proposed order shall address both the sealing of the application and order itself, if
      appropriate. The original and Court's copy of the document shall be sealed in
      separate envelopes with a copy ofthe title page attached to the front of each
 8 envelope, and bearing the caption of this case and a notice substantially as follows:
 9
                        CONFIDENTIAL -SUBJECT TO PROTECTIVE
10                      ORDER
                          This envelope or container holds Confidential
11                        information filed under seal pursuant to a protective
                          order and is not to be opened except by direction of
12                        the Court.
13              19.     Conformed copies need not be placed in sealed envelopes. Where
14 under-seal filings are authorized by statute or rule, the authority therefor shall

15 appear on the title page of the proposed filing. No sealed or confidential record of

16 the Court maintained by the Clerk shall be disclosed except upon written order of
17 the court.
18             20.      This Order shall constitute a standing Order that the above procedure
19 II shall apply to all documents and filings in this case, including discovery motions,
20 notwithstanding any contrary language in the Federal Rules of Civil Procedure

21 and/or Federal Rules of Bankruptcy Procedure.

22             21.      Protected Material maybe used in testimony at trial, offered into
23 evidence at trial and/or at hearings on motions, used to support or oppose any
24 motion in this action and used to prepare for and conduct discovery in this action

25 subject to the restrictions in this Protective Order.

26            22.       The parties shall provide each other with a list ofthe other party's
27 Protected Material that the party intends to use at trial, or in connection with any

28 appeal ofthis action, at such time as the list of exhibits is ordered by the Court to be
                                              10
                             STIPULATED PROTECTIVE ORDER
     4829-5552-9593.1
      exchanged among the parties, except those documents to be used for impeachment
 2 purposes. Nothing in this paragraph prevents the use of any documents for

 3 impeachment or rebuttal subject to the terms and conditions of this Protective Order.
 4 The parties shall then meet and confer regarding the procedures for use of such

 5 identified Protected Material at trial and shall move the Court for entry of an
 6 appropriate order if required.
 7             23.      Nothing in this Protective Order shall affect the admissibility into
 8 evidence of Protected Material, or abridge the rights of any person to seek judicial
 :
 ~ review or to pursue other appropriate judicial action with respect to any ruling made
sal by the Court concerning the issue ofthe status of Protected Material. This
11 Protective Order is without prejudice to any party seeking an Order from this Court
12 imposing further restrictions on the dissemination of Protective Material, or seeking
13 to rescind, modify, alter, or amend this Protective Order with respect to specific

14 information. Nothing in this Protective Order shall prevent any designating party
15 from using or disclosing its own Protected Material as it deems appropriate.

16             24.      The designation of Discovery Material as "Confidential" by a Party or
17 II the failure by a Party to object to the designation of Discovery Material as
18 "Confidential" shall be not deemed a conclusive determination or admission that

19 such material constitutes a trade secret ofthe Producing Party.
20             25.      Nothing herein shall be construed to prevent disclosure of Confidential
21 Material if such disclosure is required by law or by order ofthe Court. However, if
'r•~~ another court or administrative agency subpoenas or orders production of

23 Confidential Material that a party has obtained under the terms ofthis Order, such

24 party shall promptly notify the party or another person designating the document as

25 Confidential or ofthe pendency ofthe subpoena or order and shall not produce the

26 Confidential Material or until the designating party or person has had a reasonable

27 time to object or otherwise to take appropriate steps to protect the Confidential

28 Material.
                                                 11
                                    STIPULATED PROTECTIVE ORDER
     4829-5552-9593.1
  1            RETURN OF DOCUMENTS OR INFORMATION
  2            26.       No later than one hundred twenty(120) days after conclusion ofthis
  3 litigation,' each Receiving Party or other individuals subject to this Protective Order

  4 ~ ~ shall be under an obligation to destroy or return to the designating party any

  5 ~ ~ Protected Material subject to this Protective Order that is in his or her possession,

 6 ~ ~ custody or control, including all copies thereof. Notice ofthe destruction or return

  7 of any such Protected Material shall be made by Counsel in writing, and notice of

 8 receipt thereof shall be acknowledged in writing. Notwithstanding the foregoing

 9 provisions ofthis Paragraph, receiving counsel shall be entitled to retain all
10 litigation documents containing Protected Material which become part of the record

11 ofthis action, including pleadings, briefs, and exhibits.

12              RIGHT TO FURTHER RELIEF
13              27.      Nothing in this Protective Order shall abridge the right of any person to
14 seek modification or amendment ofthis Order from the other Party or the Court.

15

16              RIGHT TO ASSERT OTHER OBJECTIONS
17              28.      This Protective Order shall not be construed as waiving any right to
18 assert a claim of privilege, relevance, or other grounds for not producing Discovery

19 Material.

20              SURVIVAL
21              29.      All obligations and duties arising under this Protective Order shall
22 survive the termination ofthis action. The Court retains jurisdiction over the parties

23 hereto and all non-party recipients of Confidential Material with respect to any

24

25

26 lAs used herein,"conclusion of this litigation" is defined as the date on which this matter is settled
   by way of enforceable agreement or on which all appeals and rights to appeal have been
27
   exhausted, whichever is earlier.
28
                                                  12
                                     STIPULATED PROTECTIVE ORDER
      4829-5552-9593.1
      dispute regarding the improper use of Protected Material disclosed pursuant to this
      Protective Order.
          NO WAIVER OF SPECIALLY APPEARING DEFENDANTS'RIGHT
      TO CHALLENGE JURISDICTION IN THIS COURT

               30.      Plaintiff acknowledges that at the time of this Order, Defendants have
      specially appeared in this action and have timely asserted a Motion to Dismiss for
      Lack of Personal Jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2), prior to the entry
 8 ofthis Protective Order. Notwithstanding anything to the contrary in this Protective

 9 Order, the Parties stipulate and agree that by executing, and agreeing to the entry of,

10 this Protective Order, it shall not be argued that any Party has sought "affirmative

11 relief' in this Court such that any challenge to personal jurisdiction has been

12 abandoned or waived. Furthermore, all Parties to this Agreement stipulate that they

13 shall not propound any discovery in this action until the Court has ruled on

14 Plaintiffl s Motion seeking entry of a Protective Order and to conduct merits based

15 discovery, filed on or about October 14, 2018, unless prior to such ruling the Court

16 has denied Defendants' motions to dismiss.

17             VIOLATION OF PROTECTIVE ORDER
18             31.      Any intentional violation ofthis Protective Order may constitute a
19 contempt of Court, and be punishable as such, and may subject the offending party

20 or non-party to such additional and further remedies as may be available to the

21 aggrieved party or non-party.

22             AMENDMENT OF PROTECTIVE ORDER
23             32.      This Protective Order may be amended by the written stipulation of the
24 parties or by the Court upon a showing of good cause.

25            EXECUTION AND COUNTERPARTS
26            33.       This Order may be executed in one or more identical counterparts, each
27 of which shall be deemed to be an original, but all of which together shall constitute

28 one and the same instrument. Facsimile signatures of any Party upon the signature
                                           13
                           STIPULATED PROTECTIVE ORDER
     4829-5552-9593.1
 1 page ofthis Order shall be binding upon the Parties hereto and may be submitted as

 2 though such signatures were original signatures.

 3
      DATED: October 25, 2018       LAW OFFICE OF JEFFREY A. COHEN
 4

 5
                                    By:      s/Jeffrey A. Cohen
 6
                                          Jeffrey A. Cohen
 7                                        Attorney for Plaintiff

 8

 9 DATED: October 24, 2018          BAKER & HOSTETLER,LLP
10

11                                  By: s/Michael S. Vitale
12                                      MICHAEL S. VITALE
                                       (Admitted Pro Hac Vice)
13                                      2300 SunTrust Center
                                        200 South Orange Avenue
14                                      P.O. Box 112
                                        Orlando, FL 32802-0112
15
                                        Telephone: 407.649.4000
16                                      Facsimile: 407.841.0168
                                        Email:       mvitale~bakerlaw.com
17                                      Counsel for Defendants
18

19

20

21

22

23

24

25

26

27

28
                                        14
                           STIPULATED PROTECTIVE ORDER
     4829-5552-9593.1
 1
                                           ORDER
 2
3              Upon consideration of the Stipulated Protective Order submitted by the
 4 parties, and good cause appearing therefore, THE PROTECTIVE ORDER IS
 5 HEREBY entered as an Order ofthe Court.

 6
 ~ DATED: October ~~                          ,2018.

 8

 9                                                                                      <

10
                                       ~                                      --'~
11
                                              TTT~7Ti~T1 oTAT~Q T1TC'TnTmm~r.Trr~m
                                              ~~zzrncr~i~iiu~i ~vvi~i
12                                                    10HN E. McDERMOTT
13 ///                                          UNITED STATES MAGISTRATE JUDGE
14 ~~~

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              15
                                 STIPULATED PROTECTIVE ORDER
     4829-5552-9593.1
